DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 13 December 2021.
The amendment filed 13 December 2021 does not place the application in condition for allowance.
Status of Claims
Claims 1, 8, 12, and 16 were amended in the amendment filed 13 December 2021.
Claims 21-25 are withdrawn from consideration.
Claims 1, 3-5, 8, 10-16, and 18-19 are pending before the Office and currently examined.
Claim Objections
Claim 12 is objected to because of the following informalities: “an hole” recited in lines 7-8 should recite “a hole”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8, 10-16 and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 each recite the limitation of “a pair of flanges… each of the pair of flanges being attached to and extending away from a pair of opposite edges of the clamp plate” (see claim 1 at lines 9-10 and claim 12 at lines 8-9). The limitation as written is unclear because “each of the pair of flanges” is unclear if there are multiple flanges and referring to each of the pair of flanges, or each flange of the aforementioned pair of flanges. It is unclear how a pair of flanges can extend from a pair of edges. Clarification is required. The Examiner recommends the limitation recite a first flange and a second flange of the pair of flanges, and first and second edges, and reciting the requisite configuration using these clarifying terms. 
Claims 3-5, 8, 10-11, 13-16, and 18-19 are rejected as being dependent upon rejected claim 12, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim 12 recites the limitation "the PV module" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-16 and 18-19 are rejected as being dependent upon rejected claim 12, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canavarro (US 2012/0285103 A1; hereinafter “Canavarro”).
Regarding claim 1, Canavarro teaches a bracket assembly for mounting an accessory to an existing system (abstract, ¶0020 and Fig. 5), the bracket assembly comprising: 
a first bracket (clamp 100; Figs. 1-5 and ¶ 0015), the first bracket comprising: 
a first clamp member (first half 200 in Fig. 2; ¶0016) having a first plate (vertical portion in Fig. 2), a second plate (horizontal potion in Fig. 2) with an open ended slot (see nut channel 210 in Fig. 2, corresponding to an open-ended slot; ¶0016), the first plate and the second plate being attached to one another to form an angle therebetween (see angle between the vertical and horizontal portions of 200 in Fig. 2); 
a second clamp member (upper channel 110/second half 205; Figs. 1-2 and ¶¶0015-0016) having a substantially planar clamp plate (i.e. horizontal portion of 110 in Fig. 2) with an aperture hole (see hole shown in Fig. 2 correspnoding to location where screw 225 penetrates, also shown in Fig. 4; ¶¶0015-0017) and a pair of flanges (see vertical left portion of 110 and vertical right portion of 205 in Fig. 2), each of the pair of flanges being attached to and extending away from a pair of opposite edges of the clamp plate (the pair of flanges are attached, broadly recited, to the horizontal portion of 110 noted above, and extend away from opposing edges of the plate, i.e. the upper and lower edges of the plate in Fig. 2), wherein one flange of the pair is angled towards a panel structure (see e.g. vertical right portion, which angles towards the panel the bracket is mounted on shown in Fig. 5) and another flange of the pair is angled away from the panel structure (see e.g. vertical left portion of 110 which angles in the opposite direction as the first flange noted above and there is angled away as claimed); and 
a tightening means (screw 225/nut 215) for attaching both the first clamp member and the second clamp member to both the rail and the accessory (attaches all together to fix the entire bracket/clamp, also attached to rail e.g. top portion of panel in Fig. 5; ¶0017-0020), the tightening means being a screw (225) and a nut (215) adaptable to slide through the open ended slot (210) on the second plate and the aperture hole (shown as dotted circle in Figs. 2 and 4) on the clamp plate; and 
whereby the first bracket holds the rail of the PV module and holds the accessory without penetrating through the rail of the PV module (no penetration of the underlying panel structure; ¶¶ 0017-0020).
The Examiner notes the limitations wherein the bracket assembly is “for mounting an accessory to a photovoltaic (PV) system”, the first bracket is “for attaching the accessory to a rail of a photovoltaic (PV) module”, and “whereby the first bracket holds the rail of the PV module and holds the accessory without penetrating through the rail of the PV module” are all recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structural limitations imparted by the claims, and do not positively require a photovoltaic system, photovoltaic module, or accessory specifically. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As noted above, the structural limitations presented in the claim are met by the bracket structure of Canavarro, and thus the bracket of Canavarro is capable of being used in an analogous manner in a photovoltaic system to hold an accessory to a rail of a photovoltaic module of a photovoltaic system, broadly recited, absent a showing to the contrary. Furthermore, Canavarro explicitly shows the bracket can mount an accessory (i.e. vertical wall extended 505 in Fig. 5; ¶0020) to a rail of a panel structure (existing wall 500 in Fig. 5), where the panel structure (500) corresponds in form to a photovoltaic module, and thus Canavarro’s bracket is capable of the uses and functions recited in the claim.
Regarding claim 3, Canavarro further teaches one of the flanges defines a space between the clamp plate and the accessory (see each flange creating a space between the clamp plate and the accessory as claimed in Figs. 2-5, broadly recited).
Regarding claim 8, Canavarro teaches the bracket assembly of claim 1, as set forth above. The Examiner notes that the limitation of “the screw is slid through the open ended slot on the second plate and the aperture hole on the clamp plate and tightened with the nut to form the first bracket” pertains to the manner of using the bracket, and is afforded limited patentable weight to a product claim. As Canavarro teaches the structure noted above, the device is capable of the use recited, absent a showing to the contrary. Furthermore, Canavarro teaches the use broadly recited, as the screw can be slid in the claimed manner, absent a showing to the contrary.
Regarding claim 10, Canavarro further teaches the first bracket holds the accessory without penetrating through the PV module of the PV system (first bracket is capable of the use of being attached to a PV module noted above, and does not penetrate through the panel; ¶¶0017-0020, Fig. 5).
Regarding claim 11, Canavarro teaches the bracket assembly is clipped to a side of the PV module or the rail of the PV module (first bracket is capable of the use of being attached to a PV module noted above, and can be clipped to a side of the module/panel as shown in Fig. 5; ¶0020).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Canavarro.
Regarding claim 12, Canavarro teaches a bracket assembly for mounting an accessory to an existing system (abstract, ¶0020 and Fig. 5), the bracket assembly comprising: 
a first bracket for holding the accessory (i.e. clamp 100 holding wall extended 505 in Fig. 5; ¶¶0015 and 0020), the first bracket comprising: 
a first clamp member (first half 200 in Fig. 2; ¶0016) having a first plate (vertical portion in Fig. 2), a second plate (horizontal potion in Fig. 2) with an open ended slot (see nut channel 210 in Fig. 2, corresponding to an open-ended slot; ¶0016), the first plate and the second plate being attached to one another to form an angle therebetween (see angle between the vertical and horizontal portions of 200 in Fig. 2); 
a second clamp member (upper channel 110/second half 205; Figs. 1-2 and ¶¶0015-0016) having a substantially planar clamp plate (i.e. horizontal portion of 110 in Fig. 2) with an aperture hole (see hole shown in Fig. 2 correspnoding to location where screw 225 penetrates, also shown in Fig. 4; ¶¶0015-0017) and a pair of flanges (see vertical left portion of 110 and vertical right portion of 205 in Fig. 2), each of the pair of flanges being attached to and extending away from a pair of opposite edges of the clamp plate (the pair of flanges are attached, broadly recited, to the horizontal portion of 110 noted above, and extend away from opposing edges of the plate, i.e. the upper and lower edges of the plate in Fig. 2),
a tightening means (screw 225/nut 215) for attaching both the first clamp member and the accessory to a rail (attaches all together to fix the entire bracket/clamp, also attached to rail e.g. top portion of panel in Fig. 5; ¶0017-0020); 
whereby the first bracket holds the rail of the PV module and holds the accessory without penetrating through the rail of the PV module (no penetration of the underlying panel structure; ¶¶ 0017-0020).
The Examiner notes that Canavarro is silent to wherein the second clamp member is integral with the accessory. However, the Examiner notes that making elements integral is considered to be within the ambit of one of ordinary skill in the art, and thus the modification to have the clamp and accessory integral is considered obvious to one of ordinary skill in the art absent evidence to the contrary (see MPEP 2144.04 V. B.).
The Examiner notes the limitations wherein the bracket assembly is “for mounting an accessory to a photovoltaic (PV) system” and “whereby the first bracket holds the accessory without penetrating through the rail of the PV module” are all recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structural limitations imparted by the claims, and do not positively require a photovoltaic system, photovoltaic module, or accessory specifically. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As noted above, the structural limitations presented in the claim are met by the bracket structure of Canavarro, and thus the bracket of Canavarro is capable of being used in an analogous manner in a photovoltaic system to hold an accessory to a rail of a photovoltaic module of a photovoltaic system, broadly recited, absent a showing to the contrary. Furthermore, Canavarro explicitly shows the bracket can mount an accessory (i.e. vertical wall extended 505 in Fig. 5; ¶0020) to a rail of a panel structure (existing wall 500 in Fig. 5), where the panel structure (500) corresponds in form to a photovoltaic module, and thus Canavarro’s bracket is capable of the uses and functions recited in the claim.
Regarding claim 13, Canavarro further teaches the bracket assembly is positioned under the PV module and allows for the connection of the accessory (see fixing element 125 in Figs. 1-4, showing the bracket is capable of being used upside down and fixing elements together).
Regarding claims 14 and 15, the Examiner notes the limitation of “the bracket assembly is configured to clip to a side of the PV module and not penetrate the PV module” and “the bracket assembly is configured to clip around and lock with the rail without penetrating the rail” are recitations of intended use. The limitations do not further limit the claimed invention beyond the structure recited in claim 12 and thus, as Canavarro teaches the structural limitations of claim 12, the device of the prior art is therefore capable of the uses recited by Applicant absent a showing to the contrary. Furthermore, Canavarro further teaches the capability of the bracket assembly to clip to a side of the PV module and not penetrate the PV module and to clip around and lock with the rail without penetrating the rail (see clipping in Fig. 5 around the panel structure and rail without penetrating the respective structures; ¶¶0015-0020).
Regarding claim 16, Canavarro further teaches the tightening means is a screw (225) and nut (215) inserted through the open ended slot on the second plate (Fig. 2) and the hole on the clamp plate (Figs. 2 and 4) for attaching the first clamp member, the second clamp member and the accessory to the rail of the PV module (see ¶0017 and Fig. 5), wherein the tightening means is a screw and nut (¶¶0016-0018).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Canavarro as applied to claim 1 above.
Regarding claim 5, Canavarro teaches the limitations of claim 1 as set forth above.  The Examiner notes that Canavarro is silent to wherein the second clamp member is integral with the accessory. However, the Examiner notes that making elements integral is considered to be within the ambit of one of ordinary skill in the art, and thus the modification to have the clamp and accessory integral is considered obvious to one of ordinary skill in the art absent evidence to the contrary (see MPEP 2144.04 V. B.).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Canavarro as applied to claim 12 above, and further in view of Liebendorfer (US 2009/0019796 A1; hereinafter “Liebendorfer”).
Regarding claim 18, Canavarro teaches the bracket assembly of claim 12, the limitations of which are set forth above. While Canavarro teaches a screw, Canavarro is silent to the screw is a cap screw.
Liebendorfer teaches a bracket (cleat 28; ¶0021 and Figs. 4-5) used in a mounting system (abstract). Liebendorfer teaches this bracket is attached to a rail using a nut (68) and a  bolt (66; ¶ 0028).
The devices of Canavarro and Liebendorfer are analogous references in the field of bracket mounting systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Canavarro and use a bolt with the nut because the simple substitution of one known element for another to perform the same function, in the instant case a bolt for a screw to be used with a nut to secure elements together, supports a prima facie obviousness determination, especially in view of the securing function taught above by Liebendorfer. The Examiner notes that while Liebendorfer uses the term “bolt” the Examiner notes this is a threaded element with a cap and therefore reads on the claimed “cap screw”, broadly recited. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Canavarro as applied to claim12 above, and further in view of PennEngineering (article entitled Self-Clinching Nuts).
Regarding claim 19, Canavarro teaches the bracket assembly of claim 12, the limitations of which are set forth above.  While Canavarro teaches a nut, Canavarro is silent to the nut is a self-clinching nut. The Examiner notes that making elements integral is considered to be within the ambit of one of ordinary skill in the art, and thus the modification to have the nut and second plate integral is considered obvious to one of ordinary skill in the art absent evidence to the contrary (see MPEP 2144.04 V. B.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Canavarro as applied to claim 1 above, and further in view of West (US PG Publication 2011/0000544 A1; hereinafter “West”).
Regarding claim 4, Canavarro teaches the bracket assembly of claim 1 as set forth above, but is silent to the bracket assembly includes a plurality of grounding pins.
West teaches photovoltaic systems (abstract). West teaches a connector can include teeth (188) to make solid electrical grounding contact with the frame of the module (paragraph 0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Canavarro and include grounding teeth (i.e. grounding pins) in order to allow for the electrical grounding of the module, as taught above by West.
Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Canavarro teaches the features of amended claims 1 and 12 as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,377,449 B1 teaches a bracket including a clamp plate with an open-ended slot (Fig. 1). US 2006/0086382 A1 teaches a bracket with a bolt extending through a hole and an open ended slot in two elements (Fig. 8). US 2007/0262219 A1 teaches a bracket structure with a hole for a screw and a slot in a second element with flanges extending from the bottom surface (Fig. 9). US 8,109,048 B2 teaches a bracket with a hole and an open ended slot (Fig. 5). WO 2014/137461 A1 and US 2016/0018026 A1 teach a bracket with a first member (70) having a slot and a second member (80), the second member having flanges at opposite ends (Figs. 4 and 8), and a screw extending through a hole on the second member into a slot of the first member (Fig. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M-Th: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726